Citation Nr: 1108802	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from July 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2004, which denied, in pertinent part, service connection for PTSD.  In a decision dated in August 2009, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2010 joint motion, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and the case remanded; a November 2010 Court order granted the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD, but he also been diagnosed as having other psychiatric conditions, such as depressive disorder, impulse disorder, and adjustment disorder.  In the JMR, the parties stipulated that in view of the diagnoses of mental disorders other than PTSD, the Board erred in not including other psychiatric disorders in its decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the RO denied a separate claim for service connection for depression in February 2007, and the Veteran did not appeal that decision.  Nevertheless, in view of the JMR and Court order in this case, the issue must be revised to include other psychiatric disorders, as stated on the title page of this decision.  

Concerning the claim for other psychiatric disorders, the Veteran claims service connection on the basis of direct service incurrence, as well as on a secondary basis, as due to his service-connected bilateral knee disorders.  Both aspects of this part of the claim must be developed.  In addition to obtaining records of treatment, he must also be afforded an examination to determine whether service connection for a psychiatric condition is warranted on the basis of direct service incurrence, or as secondary to the service-connected knee disorders.  Specifically, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all notification action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) for service connection for an acquired psychiatric disability on a secondary basis.  The notice should be sufficient to convey the information that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010).

2.  Ask the Veteran to identify and authorize the release of records of all mental health treatment and evaluations he has received (other than treatment at the West Haven VAMC) from 1973 to the present.  Make necessary attempts to obtain any records for which sufficient information is provided.  

3.  Obtain all VA medical records of treatment or evaluation for psychiatric conditions dated from November 1974 to May 2002, and February 2007 to the present, from the West Haven VAMC.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine whether service connection is warranted.  Specifically, the diagnoses for all psychiatric conditions currently present should be identified.  If psychiatric disorders (other than PTSD) are found to be present, the examiner must address whether it is at least as likely as not that any such disorder had its onset during service, or is proximately due to or aggravated by service-connected bilateral knee disorders.  The claims files must be available to the examiner prior to the examination.

5.  After completion of the above and any additional development deemed necessary, adjudicate the claim for service connection for an acquired psychiatric disability, to include PTSD, on a direct and secondary basis.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


